Title: From George Washington to Major General Alexander McDougall, 14 May 1779
From: Washington, George
To: McDougall, Alexander



        Dr Sir.
Head Quarters Middlebrook 14th May 1779.

Upon receipt of this you will be pleased to give orders for the two remaining regiments of Poors brigade to march immediately to Easton, with the same quantity of amunition &[c.] allowed to the others. Previous however to their march they are to be paid up to the 1st of April, and to draw two pair of over-alls per man, exclusive of the deficiencies in their clothing.
As Colonel Cortlands regiment and Colonel Spencers will both want several articles which we have not at this place, nor in Philadelphia; you will also give an order on the Store for 1160 pair of over-alls, and 400 Shirts, and take measures for their transportation to Easton with the baggage of the regiments which are now to march. These things may be lodged with the quarter master or assistant clothier at Easton, where there will be directions sent for their delivery.
The troops will take the route of New-Windsor and Mohocamac; and lose no time either in the commencing, or prosecution of their march. They will receive their further instructions from Major General Sullivan. I am Dr Sir Your most obt and hble servt
Go: Washington
